840 So.2d 371 (2003)
John D. TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-2664.
District Court of Appeal of Florida, First District.
March 13, 2003.
*372 Nancy Daniels, Public Defender, and P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Karen M. Holland, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. We affirm the appellant's revocation of probation and imposition of judgment and sentence. However, because the written order of revocation of probation does not conform with the trial court's oral pronouncement, we remand for the trial court to enter such an order, consistent with its oral pronouncement. Cozart v. State, 823 So.2d 234 (Fla. 1st DCA 2002).
AFFIRMED.
VAN NORTWICK, LEWIS, and HAWKES, JJ., concur.